Title: From Thomas Jefferson to James Lyle, 8 November 1795
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Nov. 8. 1795.

  Mr. Kinsolving having paid me £20–10–2 I now enclose you Mr. Snelson’s order on James Brown for that sum less 10/ by a mistake of addition at the time of taking it. Kinsolving still has some tobacco of his last crop, to which he will add some new, and let me have the proceeds. At least so he promised, and therefore I let my execution lie. It shall be forwarded to you as soon as recieved. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

